DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 3, 2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Objections
Claims 12, 15, and 16 are objected to because of the following informalities:  
In claim 12, line 7, the phrase “by from the plurality of electrodes” should read either “by the plurality of electrodes” or “from the plurality of electrodes”.  
In claim 15, line 4, the word “measuring” should be “measure” to correspond with “cause the apparatus to:” in line 3.
In claim 16, line 4, the words “isolating” and “analyzing” should be “isolate” and “analyze”, respectively, to correspond with “cause the apparatus to:” in line 3
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "observing, by the plurality of electrodes of the catheter" in line 4. The metes and bounds of this limitation are unclear as it is unknown what is meant by 
Claim 2 recites the limitation "one particular, isolated region" in line 2. The metes and bounds of the claim are unclear as it is unknown what is meant by the word “particular” in the context of the claim. 
Claim 2 recites the limitation "each of the plurality of electrodes provides a pulse of the plurality of pulses at one particular, isolated region of the heart tissue" in lines 1-3. It is unclear what is required by the claim, specifically if the claim is requiring that all of the plurality of pulses are applied to the same region (“one particular, isolated region”) or if the claim is requiring that each pulse is applied to a different region.
Claim 4 recites the limitation "measuring a progress of returning activity patterns after the electrical signal is measured in the heart tissue" in lines 2-3. It is unclear what the metes and bounds are of the claim and what is required by the claim. What “progress” is being measured and how is it being measured (i.e. what measurements are taken)? What is meant by “returning activity patterns”?
Claim 5 recites the limitation "isolating and analyzing focal points of interest within the heart tissue based on the progress of the returning activity patterns" in lines 2-3. How is the isolating and analyzing “based on” the progress of returning activity patterns? Is there an algorithm used to base the isolating and analyzing on the progress?
Claim 12 recites the limitation "observe, by the plurality of electrodes of the catheter" in line 9. The metes and bounds of this limitation are unclear as it is unknown what is meant by “observe” in the context of what the electrodes do. The specification uses “observed’ and “obtained” interchangeably, for example at paragraphs [0039] and [0043], and the claim has separate steps for “observe” and “measure” and it is unclear what is required by “observe” and how it would differ from “measure” or in the specification from obtaining.
Claim 13 recites the limitation "one particular, isolated region" in line 2. The metes and bounds of the claim are unclear as it is unknown what is meant by the word “particular” in the context of the claim. 
Claim 13 recites the limitation "each of the plurality of electrodes provides a pulse of the plurality of pulses at one particular, isolated region of the heart tissue" in lines 1-3. It is unclear what is required by the claim, specifically if the claim is requiring that all of the plurality of pulses are applied to the same region (“one particular, isolated region”) or if the claim is requiring that each pulse is applied to a different region.
Claim 15 recites the limitation "measuring a progress of returning activity patterns after the electrical signal is measured in the heart tissue" in lines 4-5. It is unclear what the metes and bounds are of the claim and what is required by the claim. What “progress” is being measured and how is it being measured (i.e. what measurements are taken)? What is meant by “returning activity patterns”?
Claim 16 recites the limitation "isolating and analyzing focal points of interest within the heart tissue based on the progress of the returning activity patterns" in lines 4-5. How is the isolating and analyzing “based on” the progress of returning activity patterns? Is there an algorithm used to base the isolating and analyzing on the progress?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Niederer et al. (U.S. 2019/0298213), herein Niederer. Regarding claim 1, Niederer discloses a method comprising: pacing, by a plurality of electrodes of a catheter, a heart tissue with a plurality of pulses (see step 12.4 in Figure 12); observing, by the plurality of electrodes of the catheter, a period of electrophysiological repolarization for the heart tissue caused by the pacing (see step 12.6 in Figure 12); and measuring, by the plurality of electrodes of the catheter, an electrical signal within the heart tissue after the period of electrophysiological repolarization (see step 12.8 in Figure 12 and paragraph [0047]).
Regarding claim 2, it is respectfully submitted that the spacing of electrodes shown in Figure 1 of Niederer, which electrical stimulation is applied through such electrodes would result in each of the plurality of electrodes provides a pulse of the plurality of pulses at one particular, isolated region of the heart tissue.
Regarding claim 3, Niederer discloses that the period of electrophysiological repolarization comprises a time period when the heart tissue is in a refractory period (see paragraph [0013]).
Regarding claim 8, Niederer discloses pacing pulses are applied to the central pair of electrodes 16 (see paragraph [0044]). It is respectfully submitted that when pulses are applied to each of the electrodes in pair 16 at the same time, then each of the plurality of pulses are paced together and at a same time.
Regarding claim 9, Niederer discloses that the plurality of pulses are paced to control a time between each pacing (see paragraphs [0015]-[0016]).
Regarding claim 10, Niederer discloses that each of a number or a location of the plurality of pulses is varied to manipulate the period of electrophysiological repolarization (see paragraph [0018], which indicates that the pacing signals are applied to the electrodes and the timing between the pacing pulses may be reduced until such a point as the test pulse follows the preceding pacing pulse so quickly that no tissue activation is obtained from the test pulse).
Regarding claim 11, it is respectfully submitted that the term “isolated section of the heart tissue” is so broad that any section of heart tissue can be considered an “isolated section” and, thus, Niederer is considered to satisfy the limitation.
Regarding claim 12, Niederer discloses an apparatus comprising: a catheter 108 comprising a plurality of electrodes (see Figure 10 and paragraph [0044]); and a cardiac pacing and diagnosis device 100 comprising a memory 106 storing processor executable instructions of cardiac pacing and diagnosis software (see Figure 10 and paragraph [0046]), and a processor 104 configured to execute the processor executable instructions of the cardiac pacing and diagnosis software to cause the apparatus to: pace, by from the plurality of electrodes of the catheter, a heart tissue with a plurality of pulses (see step 12.4 in Figure 12); observe, by the plurality of electrodes of the catheter, a period of electrophysiological repolarization for the heart tissue caused by the pacing (see step 12.6 in Figure 12); and measure, by the plurality of electrodes of the catheter, an electrical signal within the heart tissue after the period of electrophysiological repolarization (see step 12.8 in Figure 12 and paragraph [0047]).
Regarding claim 13, it is respectfully submitted that the spacing of electrodes shown in Figure 1 of Niederer, which electrical stimulation is applied through such electrodes would result in each of the plurality of electrodes provides a pulse of the plurality of pulses at one particular, isolated region of the heart tissue.
Regarding claim 14, Niederer discloses that the period of electrophysiological repolarization comprises a time period when the heart tissue is in a refractory period (see paragraph [0013]).
Regarding claim 19, the recitation “each of the plurality of pulses are paced together and at the same time” is not considered to further limit the claimed device over that of the prior art because it is directed to the intended use of the device rather than being directed to any structural aspect of the device.
Regarding claim 20, the recitation “the plurality of pulses are paced to control a time between each pacing” is not considered to further limit the claimed device over that of the prior art because it is directed to the intended use of the device rather than being directed to any structural aspect of the device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niederer (U.S. 2019/0298213, cited above) in view of Swanson (U.S. 2002/0183638, cited by Applicant). Niederer discloses the invention substantially as claimed, but fails to disclose that the catheter comprises a mesh, balloon, or spoon catheter or the plurality of electrodes comprises at least forty electrodes. Swanson teaches a system for conducting electrophysiological testing that includes a pacing module 48 and a sensing module 32 and a mesh, balloon, or spoon catheter (electrode structure 20 in Figures 1 and 2 is considered both a mesh and balloon catheter, electrode structure 128 in Figures 12A and 12B is considered both a mesh and balloon catheter, electrode structure 129 in Figure 13 A is considered both a mesh and balloon catheter, electrode structure 162 in Figures 15-21 is considered a balloon catheter, electrode structure 206 in Figure 22 is considered a balloon catheter, electrode structure 214/252 in Figures 23-27 is considered a spoon catheter, and electrode structure 358 in Figure 39 is considered both a mesh and balloon catheter), wherein the plurality of electrodes comprises at least forth electrodes (see paragraphs [0099], [0100], and [0147] which describe that each spline of the mesh/balloon catheter carries eight electrodes and there are at least eight splines, resulting in at least 64 electrodes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Niederer such that the catheter comprises a mesh, balloon, or spoon catheter or the plurality of electrodes comprises at least forty electrodes, as taught by Swanson, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claims 4, 5, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792